65 N.Y.2d 958 (1985)
Bernard Sack et al., Appellants,
v.
Board of Elections of the City of New York et al., Respondents.
Carl F. Grillo, Respondent,
v.
Orlando Velez et al., Constituting the Board of Elections of the City of New York, Appellants.
Raymond B. Harding et al., Respondents,
v.
Orlando Velez et al., Constituting the Board of Elections of the City of New York, Appellants.
Court of Appeals of the State of New York.
Argued August 26, 1985.
Decided August 28, 1985.
Charles J. Moxley, Jr., for appellants.
Frederick A. O. Schwarz, Jr., Corporation Counsel (Michael C. Harwood of counsel), for Board of Elections of City of New York, respondent.
Raymond B. Harding, respondent pro se, and for Carol Bellamy and others, respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
Order affirmed, without costs. We agree with the holding of the referee, confirmed by Special Term and affirmed by the Appellate Division, that objection to the validity of the New York County County Committee of the Liberal Party, by whomever made, was required to be made within 10 days after the October 1984 organizational meeting of the Committee, at the latest (Election Law § 16-102 [2]).